20-05027-rbk Doc#63 Filed 09/14/20 Entered 09/14/20 09:20:01 Main Document Pg 1 of 6




                IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION

 In re:                                    §          Chapter 11
 KRISJENN RANCH, LLC                       §
       Debtor                              §       Case No. 20-50805
                                           §
 ________________________________________________________________________

 KRISJENN RANCH, LLC and                   §
 KRISJENN RANCH, LLC-SERIES                §
 UVALDE RANCH, and KRISJENN                §
 RANCH, LLC-SERIES PIPELINE                §
 ROW as successors in interest to          §
 BLACKDUCK PROPERTIES, LLC,                §
       Plaintiffs                          §
                                           §
 v.                                        §
                                           §
 DMA PROPERTIES, INC., and                 §
 LONGBRANCH ENERGY, LP,                    §     Adversary No. 20-05027
       Defendants                          §
 ________________________________________________________________________

 DMA PROPERTIES, INC                               §
       Cross-Plaintiff/Third Party Plaintiff       §
 v.                                                §
                                                   §
 KRISJENN RANCH, LLC,                              §
 KRISJENN RANCH, LLC-SERIES                        §
 UVALDE RANCH, and KRISJENN                        §
 RANCH, LLC-SERIES PIPELINE ROW,                   §   Adversary No. 20-05027
 BLACK DUCK PROPERTIES, LLC,                       §
 LARRY WRIGHT, and JOHN TERRILL                    §
       Cross-Defendants/Third-Party                §
       Defendants                                  §

                 THIRD-PARTY DEFENDANT LARRY WRIGHT’S
               MOTION FOR LEAVE TO FILE HIS FIRST AMENDED
                   ANSWERS AND AFFIRMATIVE DEFENSES




                                               1
20-05027-rbk Doc#63 Filed 09/14/20 Entered 09/14/20 09:20:01 Main Document Pg 2 of 6




          COMES NOW Third-Party Defendant LARRY WRIGHT and files this Motion for

  Leave to File His First Amended Answers and Affirmative Defenses to DMA Properties, Inc.

  and Frank Daniel Moore’s Third-Party Claims (Dkt. Nos. 6 & 14).

                                        Background

          1.    DMA Properties, Inc. filed its Counterclaim and Third-Party Complaint on June

  1, 2020. (Dkt. No. 5).

          2.    Third-Party Defendant Larry Wright was never served, but agreed to appear

  with an agreed upon answer date of August 14, 2020, and answered on that date. (Dkt. No.

  39).

          3.    Frank Daniel Moore filed his Counterclaim and Third-Party Complaint on June

  12, 2020. (Dkt. No. 14).

          4.    Third-Party Defendant Larry Wright was not served, but agreed to appear with

  an agreed upon answer date of August 14, 2020, and answered on that date. (Dkt. No. 40).

          5.    Trial is currently set for December 7, 2020. (Dkt. No. 44). Minimal discovery

  has been conducted and a Motion for Summary Judgment is currently set for September 22,

  2020.

          6.    Third-Party Defendant Larry Wright seeks to amend his Answer to DMA

  Properties, Inc.’s Counterclaim and Third-Party Complaint. A true and correct copy of his

  proposed First Amended Answer is attached hereto as Exhibit 1.

          7.    Third-Party Defendant Larry Wright seeks to amended his Answer to Frank

  Daniel Moore’s Counterclaim and Third-Party Complaint. A true and correct copy of his

  proposed First Amended Answer is attached hereto as Exhibit 2.



                                              2
20-05027-rbk Doc#63 Filed 09/14/20 Entered 09/14/20 09:20:01 Main Document Pg 3 of 6




                                    Arguments and Authority

         8.      Rule 15 of the Federal Rules of Civil Procedure provides in relevant part that “.

  . . a party may amend the party’s pleading only by leave of court or by written consent of the

  adverse party; and leave shall be freely given when justice so requires.” Fed. R. Civ. P. 15(a).

         9.      The United States Supreme Court has declared that Rule 15(a)’s directive that

  leave to amend “shall be freely given when justice so requires” is a “mandate . . . to be heeded.”

  Foman v. Davis, 371 U.S. 178, 182 (1962). The Foman court further declared that:

         In the absence of any apparent or declared reason—such as undue delay, bad
         faith or dilatory motive on the part of the movant, repeated failure to cure
         deficiencies by amendments previously allowed, [or] undue prejudice to the
         opposing party by virtue of allowance of the amendment . . . the leave sought
         should, as the rules require, be “freely given.”

  Id. (quoting Rule 15(a)).

         10.     No prejudice would result from granting the relief requested in this Motion.

  Discovery is in its initial stages and trial is more set more than 90 days from the date on which

  the relief sought herein has been requested. Further, the deadline for filing for leave to amend

  pleadings has not passed. Accordingly, Third-Party Defendant Larry Wright respectfully

  requests the Court grant leave to amend his Answers and Affirmative Defenses to DMA and

  Moore’s Counterclaims.

         WHEREFORE, PREMISES CONSIDERED, Third-Party Defendant Larry Wright

  respectfully requests that the Court grant his Motion for Leave to File His First Amended

  Answer and Affirmative Defenses to DMA Properties, Inc. and Frank Daniel Moore’s Third-

  Party claims against him. Third-Party Defendant Larry Wright further requests that the Court

  order that his First Amended Pleadings, attached hereto as Exhibits 1 and 2, be filed among



                                                  3
20-05027-rbk Doc#63 Filed 09/14/20 Entered 09/14/20 09:20:01 Main Document Pg 4 of 6




  the pleadings in this case and that the Court grant him any and all other relief to which he is

  entitled.

                                             Respectfully submitted,

                                             BAYNE, SNELL & KRAUSE
                                             1250 N.E. Loop 410, Suite 725
                                             San Antonio, Texas 78209
                                             Telephone: (210) 824-3278
                                             Facsimile: (210) 824-3937
                                             Email: wgermany@bsklaw.com
                                             By: /s/ William P. Germany
                                                    WILLIAM P. GERMANY
                                                    State Bar No. 24069777
                                             Attorney for Third-Party Defendant Larry Wright


                                     Certificate of Service

          I hereby certify that a true and correct copy of the foregoing document was served on
  all counsel of record by way of e-service through the CM/ECF system by notice of electronic
  filing or via email on the 14th day of September, 2020:

  C. John Muller IV
  Email: john@muller-smeberg.com
  Ronald J. Smeberg
  Email: ron@muller-smeberg.com
  Muller Smeberg, PLLC
  111 W. Sunset
  San Antonio, TX 78209
  Counsel to Plaintiffs KrisJenn Ranch, LLC,
  KrisJenn Ranch, LLC, Series Uvalde Ranch,
  KrisJenn Ranch, LLC, Series Pipeline Row

  Michael Black
  BURNS & BLACK PLLC
  750 Rittiman Road
  San Antonio, Texas 78209
  210-829-2022
  210-829-2021 fax
  mblack@burnsandblack.com
  Attorneys for Longbranch Energy, LP and
  DMA Properties, Inc.



                                                4
20-05027-rbk Doc#63 Filed 09/14/20 Entered 09/14/20 09:20:01 Main Document Pg 5 of 6




  Christopher S. Johns
  Christen Mason Hebert
  JOHNS & COUNSEL PLLC
  14101 Highway 290 West, Suite 400A
  Austin, Texas 78737
  512-399-3150
  512-572-8005 fax
  cjohns@johnsandcounsel.com
  chebert@johnsandcounsel.com

  Timothy Cleveland
  CLEVELAND | TERRAZAS PLLC
  4611 Bee Cave Road, Suite 306B
  Austin, Texas 78746
  512-689-8698
  tcleveland@clevelandterrazas.com

  Natalie Wilson
  LANGLEY & BANACK, INC.
  745 East Mulberry Avenue I Suite 700
  San Antonio, TX 78212
  210-736-6600
  nwilson@langleybanack.com
  Attorneys for DMA Properties, Inc.

  Jeffery Duke
  DUKE BANISTER MILLER & MILLER
  22310 Grand Corner Drive, Suite 110
  Katy, Texas 77494
  jduke@dbmmlaw.com
  Counsel for Longbranch Energy, LP

  David P. Strolle, Jr.
  Granstaff, Gaedke & Edgmon, P.C.
  5535 Fredericksburg Road, Suite 110
  San Antonio, Texas 78229
  T- (210) 348-6600 ext. 203
  F- (210) 366-0892
  dstrolle@caglaw.net

  OFFICE OF THE UNITED STATES TRUSTEE
  903 San Jacinto Blvd, Room 230
  Austin, Texas 78701
  shane.p.tobin@usdoj.gov
  United States Trustee




                                         5
20-05027-rbk Doc#63 Filed 09/14/20 Entered 09/14/20 09:20:01 Main Document Pg 6 of 6




  John Terrill
  12712 Arrowhead Lane
  Oklahoma City, OK 73120


                                              /s/ William P. Germany
                                             WILLIAM P. GERMANY




                                         6
